Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2018/070857, filed on 08/01/2018.
Claims 1-17 are currently pending in the instant application.
The preliminary amendment filed on 01/28/2020, amending claims 4-12, 14 and 15, and adding new claims 16-17 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, claims 1-11, drawn to a genetically modified microorganism for the production of human milk oligosaccharide, wherein the microorganism is optionally a bacterium, and preferably Escherichia coli (E. coli) in the response filed on 06/28/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application GERMANY 17184232.1, filed on 08/01/2017 without English translation. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/28/2020 and 04/08/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.
Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (pg. 10, para 101). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

	
	
Specification objections and Non-compliance of Sequence Rule
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in Specification, Drawing and Claims; the 37 CFR 1.821(b) requires….Any sequence more than 10 nucleotides or more than 3 amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, Specification or Drawings the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, Specification: pages 24, 25 and 26 ). Appropriate correction is required.

Drawings
Drawings submitted on 01/28/2020 are accepted by the Examiner.

Claim Objections
Claim 3 is objected to in the recitation “5’UTR”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 3 is objected to in the recitation “mgtA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 6 is objected to in the recitation “lac”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 7 is objected to in the recitation “LacY”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 10 is objected to in the recitation “Hsp70”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 11 is objected to in the recitation “rcsA, Lon, wcaJ, zwf, pntAB, gsk, trxA, and trxB”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is indefinite with the recitation “preferably” in the context of E. coli bacteria or microorganism, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 is indefinite with the recitation “preferably” in the context of 5’UTR of the mgtA gene, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 is indefinite with the recitation “preferably” in the context of deletion mutation for inactivation, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 is indefinite with the recitation “preferably” in the context of E. coli LacY protein, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 is indefinite with the recitation “preferably” in the context of alpha-1,2-fucosyltransferase, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 10 is indefinite with the recitation “preferably” in the context of human Hsp70, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  
Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite with the recitation “preferably” in the context of E. coli, which is unclear as to the scope of the claim. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Clarification is required.  	
Claim 3 (depends on claim 2) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 is indefinite in the recitation “the exogenous free Mg2+” lacks antecedent basis and claim 2 does not recite anything about “exogenous free Mg2+”. Therefore, “the exogenous free Mg2+” lacks antecedent basis in claim 2 from which claim 3 depends. Clarification is required. 
Claim 3 (depends on claim 2) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 is indefinite in the recitation “the 5’UTR” lacks antecedent basis and claim 2 does not recite anything about “5’UTR”. Therefore, “the 5’UTR” lacks antecedent basis in claim 2 from which claim 3 depends. Clarification is required. 
Claim 3 (depends on claim 2) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 is indefinite in the recitation “the mgtA gene” lacks antecedent basis and claim 2 does not recite anything about “mgtA gene”. Therefore, “the mgtA gene” lacks antecedent basis in claim 2 from which claim 3 depends. Clarification is required. 
Claim 6 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 is indefinite in the recitation “the lac operon” lacks antecedent basis and claim 1 does not recite anything about “lac operon”. Therefore, “the lac operon” lacks antecedent basis in claim 1 from which claim 6 depends. Clarification is required. 
Claim 11 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite in the recitation “the rcsA gene” lacks antecedent basis and claim 1 does not recite anything about “rcsA gene”. Therefore, “the rcsA gene” lacks antecedent basis in claim 1 from which claim 11 depends. Clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Heidtman et al. (Alpha (1,3) fucosyltransferases for use in the production of fucosylated oligosaccharides. WO 2016/040531 A1, publication 03/17/2016, claim benefit of 62/047,851, filed on 09/09/2014, see IDS).
The Broadest Reasonable Interpretation (BRI) of claims 1 and 8-9, which are drawn to a genetically modified microorganism (GMM) for the production of human milk oligosaccharide (HMOS), wherein the microorganism is optionally a bacterium, and preferably Escherichia coli (E. coli), wherein the HMOS comprises 2’-fucosyllactose and/or 3’-fucosyllactose, wherein the GMM is comprises an exogenous gene encoding a fucosyltransferases including alpha-1,2-fucosyltransferase and/or alpha-1,3-fucosyltransferase.
Regarding claim 1, 6-9  and 11, Heidtman et al. teach a recombinant, genetically altered or engineered bacterial host E. coli expressing α-1,3-fucosyltransferase gene encoding enzyme for the production of 3'-fucosyllactose, a human milk oligosaccharide (HMOS) as claimed, wherein the bacterium is modified to maintain its ability to transport lactose from the culture medium via LacY gene encoding lactose permease overexpression by introducing exogenous LacY gene (see, para 36) by putting strong promoter in front of LacY gene, and is deleted for the wild-type copy of the lacZ (β-galactosidase) gene responsible for lactose catabolism, as well as deletion of lacI encoding lactose (lac) operon and deletion of lacA gene in order to eliminate undesired acetyl-lactose production, wherein said genetically modified E. coli host cell also comprises exogenous rcsA gene from E. coli for overexpression and deletion of genes including lon gene,  and wcaJ gene,  (see, para 6, 24, 25, 28, 30, 33, 34, 35, 36, 40, 44, 49, 62-64, 79-80, 97110, 142, 144, 145 and Fig. 2). Heidtman et al. also teach the method for producing HMOS by culturing a recombinant bacterium in a medium comprising lactose, and the HMOS is purified and subsequently formulated into animal feed or food (para 49). Since, the recombinant, genetically altered or engineered bacterial host E. coli expressing α-1,3-fucosyltransferase gene encoding enzyme for the production of 3'-fucosyllactose, a human milk oligosaccharide (HMOS) of Heidtman et al. comprises deletion of the wild-type copy of the lacZ (β-galactosidase) gene responsible for lactose catabolism, as well as deletion of lacI encoding lactose (lac) operon and deletion of lacA gene, the unable to cleave lactose into glucose and galactose recited in claim 6, is the inherent property of  recombinant, genetically altered or engineered bacterial host E. coli cell of Heidtman et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing 3'-fucosyllactose, a human milk oligosaccharide (HMOS) by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Heidtman et al. anticipate claims 1, 6-9 and 11 of the instant application as written.
 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heidtman et al. (Alpha (1,3) fucosyltransferases for use in the production of fucosylated oligosaccharides. WO 2016/040531 A1, publication 03/17/2016, claim benefit of 62/047,851, filed on 09/09/2014, see IDS) as applied to claims 1, 6-9 and 11 above, and further in view of Zhang et al. (An auto-inducible Escherichia coli lysis system controlled by magnesium. J. Microbiol. Methods (2009), 79: 199-204, see IDS), and Lee et al. (Soluble expression of the fucosyltransferases gene from Helicobacter pylori in Escherichia coli by co-expression of molecular chaperones. Microbiol. Biotechnol. Lett. (2015), 43(3), 212-218, see IDS).
The Broadest Reasonable Interpretation (BRI) of claims 1 and 8-9, which are drawn to a genetically modified microorganism (GMM) for the production of human milk oligosaccharide (HMOS), wherein the microorganism is optionally a bacterium, and preferably Escherichia coli (E. coli), wherein the HMOS comprises 2’-fucosyllactose and/or 3’-fucosyllactose, wherein the GMM is comprises an exogenous gene encoding a fucosyltransferases including alpha-1,2-fucosyltransferase and/or alpha-1,3-fucosyltransferase.
Regarding claim 1, 6-9  and 11, Heidtman et al. teach a recombinant, genetically altered or engineered bacterial host E. coli expressing α-1,3-fucosyltransferase gene encoding enzyme for the production of 3'-fucosyllactose, a human milk oligosaccharide (HMOS) as claimed, wherein the bacterium is modified to maintain its ability to transport lactose from the culture medium via LacY gene encoding lactose permease overexpression by introducing exogenous LacY gene (see, para 36) by putting strong promoter in front of LacY gene, and is deleted for the wild-type copy of the lacZ (β-galactosidase) gene responsible for lactose catabolism, as well as deletion of lacI encoding lactose (lac) operon and deletion of lacA gene in order to eliminate undesired acetyl-lactose production, wherein said genetically modified E. coli host cell also comprises exogenous rcsA gene from E. coli for overexpression and deletion of genes including lon gene,  and wcaJ gene,  (see, para 6, 24, 25, 28, 30, 33, 34, 35, 36, 40, 44, 49, 62-64, 79-80, 97110, 142, 144, 145 and Fig. 2). Heidtman et al. also teach the method for producing HMOS by culturing a recombinant bacterium in a medium comprising lactose, and the HMOS is purified and subsequently formulated into animal feed or food (para 49). Since, the recombinant, genetically altered or engineered bacterial host E. coli expressing α-1,3-fucosyltransferase gene encoding enzyme for the production of 3'-fucosyllactose, a human milk oligosaccharide (HMOS) of Heidtman et al. comprises deletion of the wild-type copy of the lacZ (β-galactosidase) gene responsible for lactose catabolism, as well as deletion of lacI encoding lactose (lac) operon and deletion of lacA gene, the unable to cleave lactose into glucose and galactose recited in claim 6, is the inherent property of  recombinant, genetically altered or engineered bacterial host E. coli cell of Heidtman et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing 3'-fucosyllactose, a human milk oligosaccharide (HMOS) by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Heidtman et al. do not teach the microorganism comprises an inducible lysis system (for claim 2), Mg2+ regulated inducible lysis system (for claim 3), the microorganism comprises a lysis gene of bacteriophage (for claim 4), microorganism comprises Mg2+ regulated promoter and lysis system (for claim 5), and the microorganism comprises a heterologous gene encoding a chaperone human Hsp70 (for claim 10).
However, Zhang et al. teach an auto-inducible Escherichia coli lysis system controlled by exogenous magnesium ion, wherein the system composed of strictly Mg2+-regulated promoter Pmgt from the mgtB gene of Salmonella typhimurium and further teach the microorganism comprises lysis gene from λ bacteriophage (see, Title, abstract).
Zhang et al. do not teach the microorganism comprises a heterologous gene encoding a chaperone human Hsp70 (for claim 10).
However, Lee et al. teach soluble expression of the fucosyltransferases gene FucT2 from Helicobacter pylori in Escherichia coli by co-expression of molecular chaperones including Hsp70 to improve the production of amount of FucT2 enzyme and stabilizing FucT2 enzyme (abstract, pg. 213, right Col, para 2, pg. 216, right Col, para 2), wherein the FucT2 enzyme is the key enzyme for the production of   2'-fucosyllactose, a human milk oligosaccharide (HMOS) as claimed.
Lee et al. clearly teach soluble expression of the fucosyltransferases gene FucT2 from Helicobacter pylori in Escherichia coli by co-expression of molecular chaperones including Hsp70 to improve the production of amount of FucT2 enzyme and stabilizing FucT2 enzyme (abstract, pg. 213, right Col, para 2, pg. 216, right Col, para 2), wherein the FucT2 enzyme is the key enzyme for the production of   2'-fucosyllactose, a human milk oligosaccharide (HMOS) as claimed.
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date  of the invention was made by combining the teachings of Heidtman et al. Zhang et al. and Lee to use magnesium-regulated (Mg2+-regulated)  promoter to overexpress the fucosyltransferases gene and using  auto-inducible Escherichia coli lysis system and overexpressing lysis gene from λ bacteriophage as taught by Zhang et al. and using molecular chaperones including Hsp70 protein and co-expressing with fucosyltransferases gene as taught by Lee et al. and modify Heidtman et al. to make a recombinant E. coli host cell by expressing Mg2+-regulated  promoter to overexpress the fucosyltransferases gene and using  auto-inducible Escherichia coli lysis system and overexpressing lysis gene from λ bacteriophage  and using molecular chaperones including Hsp70 protein and co-expressing with fucosyltransferases gene for producing increased amount of fucosyltransferases enzyme and ultimate produce increased amount of  2'-fucosyllactose or 3’-fucosyllactose, a human milk oligosaccharide (HMOS) to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use Mg2+-regulated  promoter to overexpress the fucosyltransferases gene by adding magnesium ion, and using  auto-inducible Escherichia coli lysis system and overexpressing lysis gene from λ bacteriophage to overexpress the fucosyltransferases gen  for producing increased amount of  2'-fucosyllactose or 3’-fucosyllactose, a human milk oligosaccharide (HMOS) to be used in infant nutrition, medical nutrition, functional foods and animal feeds,  which is pharmaceutically, therapeutically, commercially, and financially beneficial. One of an ordinary skilled in the art would have been further motivated to overexpress auto-lysis gene from bacteriophage and molecular chaperones including Hsp70 protein in the recombinant host cell to overexpress and release functional fucosyltransferases enzymes and ultimate produce increased amount of  2'-fucosyllactose or 3’-fucosyllactose, a human milk oligosaccharide (HMOS), to be used in infant nutrition, medical nutrition, functional foods and animal feeds,  which is pharmaceutically, therapeutically, commercially, and financially beneficial.  
One of ordinary skilled in the art would have a reasonable expectation of success because Heidtman et al. could successfully produce 2'-fucosyllactose or 3’-fucosyllactose, a human milk oligosaccharide (HMOS) in a recombinant E. coli host cell overexpressing fucosyltransferases enzymes.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656